Citation Nr: 0634481	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-03 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs nonservice-connected death 
pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
September 1945.  The veteran died in January 1973, and the 
veteran's surviving spouse is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for cause of the veteran's death, and determined the veteran 
did not have qualifying service for eligibility for VA 
nonservice-connected death pension benefits.

In December 2004, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran died in January 1973.  The death certificate 
showed that the disease or condition directly leading to 
death was acute myocardial infarction.

2.  At the time of the veteran's death, he had no service-
connected disabilities.

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.

4.  The veteran had recognized guerilla service from May 1945 
to September 1945.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).

2.  The legal criteria for basic eligibility for VA 
nonservice-connected pension benefits are not met.  38 
U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board notes that the VCAA notice requirements do not 
apply to the issue of nonservice-connected death pension 
benefits.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications are binding, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death have been 
satisfied by the February 2002 letter sent to the appellant  
This letter was sent prior to the rating decision on appeal.  
In the February 2002 letter, VA informed the appellant that 
in order to substantiate a claim for service connection for 
cause of the veteran's death, the evidence needed to show the 
cause of the veteran's death, a disease or injury in service, 
and a relationship between the cause of death and the disease 
or injury in service.

Additionally, it is clear that the appellant is aware of the 
evidence necessary to substantiate her claim.  She states in 
her August 2002 letter that the veteran suffered from 
hypertension during service which caused his death due to 
acute myocardial infarction.  This allegation would 
substantiate her claim for service connection for cause of 
the veteran's death. 

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
February 2002 letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records.  The Board notes that VA 
attempted to obtain the veteran's private medical records 
from 1945 to 1969, but the appellant did not provide 
authorization to the RO to obtain the records.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).

II.  Service Connection for Cause of Death

The appellant alleges in her June 2003 statement that the 
veteran developed hypertension and gastritis while in service 
that contributed to his death.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  If, however, the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  In this case, the veteran died in January 1973.  The 
death certificate indicates that the disease or condition 
directly leading to death was acute myocardial infarction.  

It must be noted that the veteran had no service-connected 
disabilities during his lifetime.  The service medical 
records show no findings of any cardiovascular problems 
during the veteran's period of service or within one year 
following his discharge from service.  The appellant has 
alleged that the veteran had hypertension and gastritis 
during service, but the service medical records do not 
substantiate that allegation.  

The appellant argues that evidence from two private 
physicians is sufficient to warrant awarding service 
connection for the cause of the veteran's death.  In August 
2002, Imelda C. Escuadra, M.D., stated that hypertension can 
cause "CVA or Cardio Vascular Accidents."  Dr. Escuadra 
explained that based on information from reference books, 
"[c]onstant high blood pressure can cause a break of blood 
vessels in the brain leading to intracranial hemorrhage."  
In January 2004, the appellant also submitted a statement 
from Thelma B. Pascual, M.D.  Dr. Pascual stated that the 
veteran complained of chest pain and hypertension while under 
her care.  She added that the veteran was treated for two 
days in December 1971 for myocardial infarction and 
hypertension treatment.  

The Board acknowledges the statements from both physicians, 
but finds this evidence does not assist the appellant in her 
claim for service connection for cause of the veteran's 
death.  There are no treatment records submitted by Dr. 
Escuadra accompanying her statement.  Furthermore, it appears 
that Dr. Escuadra did not review the veteran's service 
medical records and made only a "conclusory" statement in 
regards to hypertension and heart conditions.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Furthermore, Dr. Escuadra stated that hypertension can cause 
cardiovascular accidents, but discussed a cerebrovascular 
accident.  

Similarly, the Board acknowledges Dr. Pascual's statement, 
but there are no treatment records associated with her 
opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  The service records show no findings, signs, or 
complaints of cardiovascular problems nor are there any 
private medical records after discharge associated with the 
claims file that substantiate the appellant's allegation.  
Even if the veteran had heart problems at the time of his 
death, it was not shown in service or many years thereafter; 
therefore, accepting Dr. Pascual statement as true (that the 
veteran was treated for hypertension and myocardial 
infarction prior to his death), her statement fails to 
establish a nexus between myocardial infarction and the 
veteran's service.

Finally, the Board notes that the appellant has brought forth 
an affidavit from an individual to support her claim.  In the 
January 2003 affidavit of AR, AR stated that he knew the 
veteran personally during service and the veteran complained 
of a constant ache in his neck and pain in his stomach.  He 
added that the veteran was treated for hypertension and 
gastritis after service.  While the appellant has stated that 
the veteran's hypertension in service contributed to his 
death, she and other lay persons, are not competent to 
provide a nexus between hypertension and service, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Most important, there is no competent evidence of a nexus 
between the cause of the veteran's death and service.  
Without any competent evidence of a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for cause of the veteran's death must be denied.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.




III.  Basic Eligibility for VA Nonservice-Connected Death 
Pension Benefits

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  

As noted above, the veteran had recognized guerilla service 
from May 1945 to June 1945.  The service department's 
determination is binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  The Board finds that the veteran is 
not eligible for death pension benefits.

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the veteran's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Eligibility for nonservice-connected death pension benefits 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


